lN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM O. BARKSDALE, §
§
Defendant Below, § No. 583, 2015
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware,
§
STATE OF DELAWARE, § Cr. ]I) No. 1403019776
§
Plaintiff Below, §
Appellee. §

Submitted: February 24, 2016
Decided: April 6, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 6“‘ day of April 2016, upon consideration of the appellant’s Supreme
Court Rule 26(c) brief, the State’s response, and the record below, it appears to the
Court that:

(l) ln July 2014, the appellant, William O. Barksdale, was indicted on
multiple drug and weapon offenses. On May 5, 2015 , Barksdale pled guilty to Drug
Dealing (Tier 4) and Possession of a Firearm by a Person Prohibited ("PFBPP").
Barksdale also agreed that he was a habitual offender under ll Del. C. § 42l4(a).
The State agreed to enter a nolle prosequi on the remaining charges, not to pursue
criminal charges against Barksdale in two other matters, and to cap its

recommendation for non-suspended Level V time to twenty years.

(2) On May 15, 2015, Barksdale filed a pro se motion to withdraw his
guilty plea, which was forwarded to his counsel ("Former Counsel"). On May 27,
2015, Barksdale filed a motion to participate in his defense with Former Counsel.
On May 29, 2015, Forrner Counsel filed a motion to withdraw Barl2015 WL 5676895 (Del. Super. Ct. Sept. 21, 20l5).

provisions of Rule 26(c) and provided Barksdale with a copy of the motion to

withdraw and the accompanying brief.

(5) Counsel also informed Barksdale of his right to identify any points he
wished this Court to consider on appeal. Barksdale has raised multiple issues for
this Court’s consideration. The State has responded to the issues raised by Barl953 A.2d 282, 285 (Del. 2008).

4 Super. Ct. Crim. R. 32(d).

5 Scarborough v. State, 938 A.2d 644, 649 (Del. 2007).
6 State v. Barksdale, 2015 WL 5676895, at *5.

7 Id. at *4-5.

8 Somervz`lle v. State, 703 A.2d 629, 632 (Del. 1997).

(9) The Superior Court next found that Barksdale’s reference to
inconsistencies in the prosecution’s case did not establish a basis for him to assert
legal innocence.9 The Superior Court also rejected Barksdale’s claim that he did not
have adequate legal counsel, finding that the record showed Former Counsel had a
clear understanding of the State’ s case and negotiated a beneficial plea for Barksdale
that reduced his sentencing risk from 122 years in prison or multiple life sentences
to a twelve year minimum sentence, with an agreement by the State not to
recommend more than twenty years of non-suspended prison time. 111 The Superior
Court further noted that Barksdale represented in his guilty plea colloquy and Truth-
in-Sentencing Guilty Plea Form that he was satisfied with Forrner Counsel’s

representation. 11

Finally, the Superior Court found that granting the motion to
withdraw would prejudice the State because it would have to reinvest substantial
time preparing for a trial that would involve a large number of witnesses, including
forensic experts, local and federal law enforcement, and cooperating co-defendants.

12 Having carefully reviewed the parties’ positions on appeal and the record below,

we conclude that the Superior Court did not err in denying the motion to withdraw.

9 State v. Barksdale, 2015 WL 5676895, at *5.
1°1¢1. ar *5-6.

11 Id. at *6.

12 Id. ar *6-7.

(lO) We next turn to Barksdale’s ineffective assistance of counsel claims.
Barksdale claims his Forrner Counsel was ineffective because he failed to: (i) file
pretrial motions challenging the indictment and charges; (ii) enter his appearance for
the first case review; (iii) present a "[p]ossession is nine tenths of the law" defense;”
(iv) challenge the credibility of Barksdale’s co-defendants or obtain supporting
evidence from them; (v) file a motion to suppress evidence; (vi) inform Barksdale
of certain evidence and produce evidence against Barksdale to prepare for trial; and
(vii) explain the full magnitude of the plea. lt is well-settled that this Court will not
consider ineffective assistance of counsel claims raised for the first time on direct

appeal.l" Because these claims were not presented to the Superior Court in the first

instance, we will not consider them in this proceeding.

(l l) As to Barksdale’s claims that the State committed discovery violations,
his co-defendants were more culpable than him, his co-defendants made conflicting
statements, and his co-defendants only implicated him due to coercion or favorable
plea offers, it well-settled that a voluntary guilty plea like Barksdale’s plea
constitutes a waiver of alleged defects or errors occurring before entry of the plea.15

Finally, the prosecutor’s misidentification at Barksdale’s sentencing of the

13 Point 15 at Exhibit B to Appellant’s Brief under Rule 26(c).

14 Desm@nd v. Sm¢e, 654 A.zd 821, 829 (Dei. 1994).
15 Miller v. S¢a¢e, 840 A.zd 1229, 1232 (Dei. 2003)).

apartment complex where the crimes occurred does not constitute an arguably
appealable issue.

(12) Having carefully reviewed the record, we conclude that Barksdale’s
appeal is wholly without merit and devoid of any arguably appealable issue. We
also are satisfied that Counsel has made a conscientious effort to examine the record

and the law and has properly determined that Barksdale could not raise a meritorious

claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

/s/ Randy l Holland
Justice